Citation Nr: 0113659	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), initially rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

He veteran had active duty from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the RO, 
which granted a claim of service connection for PTSD, 
assigning a 30 percent evaluation, effective February 12, 
1998.  The veteran's appeal of the rating was initiated 
following an original award-that is, the veteran's 
handwritten note of December 1999 is a sufficient notice of 
disagreement with the May 1999 Rating Decision, particularly 
in light of the fact that his sole service-connected 
disability was, and remains, PTSD.  Consequently, the rating 
issue on appeal is not the result of a claim for increased 
entitlement, rather one involving the propriety of the 
original evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran's sworn testimony was obtained before a hearing 
officer at the RO in September 2000.  


FINDINGS OF FACT

Throughout the appeal, the veteran's service-connected PTSD 
is shown to be manifested by multiple subjective complaints 
of symptoms not wholly demonstrated on objective examination: 
Sleep disturbance; anxiety, with some irritability in 
industrial settings, with one flare-up at work in the past 
year; recurrent nightmares which wake him from sleep once per 
week; occasional intrusive memories several times per month; 
avoidance of stimuli; with objective demonstration of sleep 
impairment, partially controlled on medication, some mild 
concentration and memory problems, also age associated, and 
overall symptoms which, with medication, require no hospital 
treatment, no on-going group therapy, other than less than 
monthly individual psychotherapy, and result in no 
occupational impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent rating for 
service-connected PTSD are not met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.19, 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has been provided adequate VA psychiatric (PTSD) 
examinations, most recently in April 2000.  The notice 
provisions of the Veterans Claims Assistance Act of 2000 have 
also been met.  In the statement of the case (SOC) and 
supplemental statements of the case (SSOCs) provided to the 
veteran, he was advised of regulatory provisions pertaining 
to the claim for an increased rating for PTSD; thus, the 
evidence necessary to substantiate his claim as asserted.

The Board notes that disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 1991).  However, as to the evaluation of PTSD 
from February 1998, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  The governing regulations also 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

Under the diagnostic criteria for PTSD, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

VA examination reports of April 1999 and April 2000 
demonstrate similar complaints of psychiatric symptomatology 
as well as objectively demonstrated PTSD-related symptoms.  
These symptoms primarily include sleep difficulty and some 
mild concentration and memory impairment which has also been 
associated with age, but with a long occupational history of 
full-time employment, some improvement with new medications 
for improved sleep, and a recent improvement of his 26-year 
marriage with his VA individual psychotherapy and medication.  

On VA examination in April 1999, the veteran reported daily 
and recurrent and intrusive thoughts, dreams, recollection of 
combat, flashbacks, avoidance of stimuli, detachment from 
others, difficulty with sleeping and concentration, 
hypervigilance, and exaggerated startle response.  Mental 
status examination revealed the veteran to be appropriately 
dressed and groomed, appearing his stated age of 50.  There 
was some psychomotor agitation, and his mood was anxious and 
poorly reactive, but with no psychomotor activity.  There 
were no delusions or hallucinations, or suicidal thoughts.  
There was some impairment of concentration, but short-term 
memory was normal.  The diagnosis was PTSD, with a Global 
Assessment of Functioning (GAF) Scale score of 65, and 65 
over the past year.  

VA treatment records of December 1997 through September 2000 
show only occasional therapy for psychiatric symptomatology, 
including PTSD, and a generalized anxiety disorder.  
Significantly, when seen in May 1998, the veteran complained 
of problems with his anger, recurrent flashbacks and social 
isolation.  Psychotherapy was recommended.  The current GAF 
Scale score was noted to be 40, with the highest score in the 
previous year also 40.  GAF Scale scores of 70 were entered 
in both October 1999 and March 2000.  Additionally, the 
veteran was noted to have some anxiety regarding his 
peripheral artery disease and July 1999 cardiac surgery for 
correction of a blocked artery.  However, in October 1999, 
the veteran reported that he was "doing very well on [his] 
new medicine [and] ha[s] no complaints at all."  Paxil 
medication was noted to be helping him cope with his sleeping 
difficulty; he was noted to be "sleeping well."  In March 
2000, the veteran reported that he was, "doing better now, 
the medicine helped for a while then I got more depressed, 
[so] they increased it to 40 mg."  The veteran was found to 
be doing better with the increased medication dose, albeit 
with some continued sleep impairment.  A March 2000 GAF Scale 
score of 70 was obtained.  At that time, he was noted to be 
scheduled for PTSD follow-up evaluation every 6 months.  In 
April 2000, the veteran reported he was, "pretty good now," 
as his new medication was effective for managing his sleep 
disorder.  

A private treatment summary for mental health care received 
from June 1998 through September 2000 indicates psychotherapy 
for PTSD, with anxiety, sleep difficulties, nightmares and 
difficulty with relationships.  It was felt that the 
veteran's alcohol abuse problem was likely directly related 
to his efforts at dealing with his underlying PTSD.  An 
additional March 2000 treatment summary opines that the 
veteran's emotional distress warrants a higher disability 
rating.  The report indicates that the veteran expressed 
feelings of anger toward Oriental people, as well as feeling 
of depression and moodiness.  A September 2000 handwritten 
note from a provider of care from this facility indicates 
that there was no change in the veteran's clinical status.  

The veteran's sworn testimony was obtained in September 2000.  
At that time the veteran indicated that he receives routine 
individual therapy at the VA once a little over a month at a 
time, but he attends no group therapy.  He stated that he 
works 40-hours a week, maintains a good relationship with his 
wife of 27-years, but has continued sleep difficulty.  He 
indicated that his next VA psychotherapy appointment was 
scheduled for November 2000.  The veteran reported nightmares 
three or four times a month, and flashbacks 8 to 10 times a 
month.  

The veteran's complaints of symptomatology on VA examination 
in April 2000 conflict with findings noted on mental health 
clinic notes, detailed above.  On VA examination, the veteran 
again reported that he was continuing to work full-time and 
was doing well there, with only one flare-up in the past six 
months.  He reported an improvement in this symptoms, as well 
as in his relationship with his wife.  In contrast to the 4-
1/2 hours to 6 hours he reported in March 2000, in April 2000 
he reported continued sleep difficulty, sleeping no more than 
3 hours.  While he reported social isolation, notation was 
made that he lives with his wife and that all of his children 
have homes which surround his own.  He also complained of 
severe nightmares which wake him up at least once a week, as 
well as intrusive memories several times a month.  

Significantly, the April 2000 VA examiner was of the opinion 
that there had been a "definite improvement and diminution" 
of several of the veteran's symptoms over the past year, and 
this improvement had continued, or held up, for at least the 
past six months.  Notation was also made that the veteran had 
not lost any time from work over the past year, and that his 
social impairment was moderate.  Mental status examination 
revealed the veteran to look a bit tired.  He was tense and 
strained-looking, but attentive and cooperative during the 
assessment process.  The veteran displayed some mild problems 
with concentration in the interview, but, overall, his 
intellectual functioning appeared to be intact and at an 
average level.  The veteran's depression symptoms were 
thought to have "greatly improved" with medication, 
although he continued to have enough anxiety to present some 
problems occasionally.  Later on VA examination, the veteran 
admitted to his improved sleep, stating that it had improved 
to the point where he occasionally gets 4-1/2 hours of sleep, 
and rarely 6 hours of sleep per night.  While a GAF Scale 
score of 55 was noted, with 55 for the past year, records 
show GAF Scale scores for the previous year of 65 and 70.  

The Board is of the opinion that the objectively demonstrated 
symptoms, even with all due consideration given to the 
veteran's reported symptomatology, warrant no more than the 
current 30 percent evaluation, during the entire period of 
the appeal.  That is, the veteran is not shown to have 
symptoms which would meet, or more closely approximate, the 
symptoms contemplated by a higher evaluation of 50 percent: 
the veteran has had no flattened affect; no circumlocutory or 
stereotyped speech; no panic attacks; no difficulty 
understanding complex commands; no impairment of judgment or 
impairment in abstract thinking; and no motivation disorder.  
While he has had an anxious mood at times, and some mild 
impairment of memory (also associated with age), these were 
no more than mild, and his primary complaint has remained 
that of sleep impairment, including occasional nightmares-
symptoms which warrant no more than an evaluation of 30 
percent.  

In finding so, it is emphasized that the veteran's GAF Scale 
scores have remained between a 40 (noted only once) to 65 and 
70 (noted several times throughout the appeal), a level of 
overall functioning which is commensurate with a 30 percent 
rating.  Moreover, in April 2000, a VA examiner was of the 
definite opinion that some improvement in his PTSD had taken 
place.  While the Board has given due consideration to this 
VA opinion, it is significant to note that the clinically 
demonstrated findings alone warrant no more than the present 
30 percent evaluation, even those findings demonstrated as 
early as April 1999 warrant no more than a 30 percent 
evaluation.  

The VA examination findings are supported as well by the 
veteran's own statements documented in the VA out-patient 
treatment records on file.  The record is replete with 
evidence showing that the veteran's primary complaint of 
sleep difficulty has seen improvement with use of recent 
medications, and increase dosage, and that medication has 
also reduced his anger and anxiety, particularly at work.  He 
has lost no time from work, a fact worthy of some note.  The 
veteran admitted in October and November 1999 that he was 
doing well on medication, denying any problems "what so 
ever," and he reiterated this in March 2000.  Currently, he 
reports working 40 hours a week, in an occupation he's had 
for a number of years.  Repeated mental status examinations 
show thought processes are logical, with no psychosis or 
suicidal ideation; insight and judgment intact.  

The basis of the VA examiners opinion is detailed in the 
report, which lists the symptoms of PTSD.  In contrast, the 
basis of the March 2000 private medical opinion that the 
veteran's PTSD warrants more than a 30 percent rating fails 
to identify any basis for that opinion.  The private medical 
evidence fails to support a higher rating, however, primarily 
as the listed symptoms-even if accepted as documented and 
demonstrated-- warrant no more than a 30 percent evaluation, 
despite the unsupported conclusion that a higher rating is 
warranted.  Again, the Board emphasizes that it is the 
clinical findings which control this case, not a question of 
the credibility of the veteran's complaints made on VA 
examination versus those made during private or VA therapy, 
or any conflict of VA versus private medical opinion.  A 
broad review of the evidence-all of it, does not warrant an 
evaluation in excess of 30 percent, as the criteria for a 50 
percent rating have never been more closely approximated at 
any time during this appeal.  

The above findings, particularly the VA psychiatric opinions 
and the VA outpatient treatment records, fail to demonstrate 
that the veteran's PTSD symptoms approximate those symptoms 
listed for an evaluation in excess of 30 percent under 
Diagnostic Code 9411.  The veteran is not shown to have any 
speech disorder, panic attacks, impairment of understanding 
commands, abstract thinking, or disturbances of motivation.  
In closing, in reviewing the evidence of record for the 
veteran's service-connected PTSD, the Board has considered 
the application of staged ratings, and is of the opinion that 
a 30 percent rating is warranted during the entire appeal 
period. In this regard, the evidence cumulatively shows that 
the veteran experiences occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
sleep impairment and some nightmares and flashbacks.  The 
evidence of record does not show that the veteran has had 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; or disturbances of motivation.  Therefore, the 
Board concludes that a rating in excess of 30 percent is not 
in order.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130 
Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the GAF Scale score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV, p. 32). A 
GAF Scale score of 51 - 60 is defined as "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers)." Ibid.  In light of 
Diagnostic Code 9411 and the evidence of record, the Board 
finds that a GAF Scale score of 55, with multiple GAF Scale 
scores of 65 and 70, on whole, meet no more than the criteria 
for a 30 percent rating.  Accordingly, based on the evidence 
of record, the Board finds that a higher evaluation for the 
veteran's PTSD is not warranted for any period on appeal.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board has also considered the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). This 
regulation is for application in exceptional cases where the 
schedular evaluations are found to be adequate. The governing 
norm is a "finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards".  In the present case, the 
RO found that the veteran's PTSD did not present such an 
exceptional or unusual disability picture. There is no 
indication in the record that the veteran's PTSD has resulted 
in frequent hospitalization-he has had none according to his 
own statements of record and sworn testimony.  Additionally, 
marked interference with employment, i.e., that which is 
beyond what is contemplated in the assignment of a 30 percent 
evaluation, is also not shown.  The Board finds that there is 
no showing that the symptoms of his PTSD significantly 
interfere with his working.  Under these circumstances, the 
Board concludes that neither the veteran's statements nor the 
clinical evidence indicates that the veteran's PTSD warrants 
the assignment of an extraschedular evaluation.  


ORDER

The claim for an evaluation in excess of 30 percent for 
service-connected PTSD is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

